DETAILED ACTION
Status of the Claims
	Claims 1-13 are pending in the instant application. No claims have been withdrawn based upon Restriction/Election as discussed below. Claims 1-13 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election
	Applicants point out that, in the Requirement for Restriction/Election dated 11/29/2021, Group II should have been drawn to method(s) of use rather than methods of making. The examiner agrees that Group II should have been directed to methods of use rather than methods of making. Applicants response included claim amendments to limit the claimed subject matter to methods of use which methods of use were elected for examination on the merits.
Group II, drawn to methods of use, in the reply filed on 01/28/2022 is acknowledged.  The traversal is on the ground(s) that “Claims 5, 6 and 8 are amended herein to depend from claim 1 and thus should be considered to be so linked with claim 1 as to form a single general inventive concept under PCT rule 13.1.”   This is not found persuasive because the position does not address the SCHMID reference as it pertains to the amended claims.
	Applicants have elected the following species in the reply filed 01/22/2022: (a) a species of cancer treated by the drug delivery system with specificity is colon cancer.
The requirement is still deemed proper and is therefore made FINAL.
	In view of the claim amendments, no claims have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/22/2022.
Priority
	The U.S. effective filing date has been determined to be 03/17/2018, the filing date of the foreign priority document NORWAY 20180429.

Information Disclosure Statement
	The information disclosure statements submitted on 09/24/2020, 10/08/2020, and 11/01/2021 were filed before the mailing date of the first office action on the 
Claim Objections
	Claim 3 is objected to because of the following informalities:  Claim 3 recites “according to any one of claim 1” in lines 1-2 where claim 1 is a single claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 4 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 4 and 10-12 are rejected as being indefinite because the claims each recite a range in nanometers (nm) without specifying what the range is limiting. The 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over SCHMID (US 2016/0129132; published May 2016) in view of Yordanov (“Poly (alkyl cyanoacrylate) nanoparticles as drug carriers: 33 years later,” 2012, SDCB Foundation; Bulgarian Journal of Chemistry, Vol. 1, Issue 2, pp. 61-72) and Vrignaud et al. (“Preclinical Antitumor Activity of Cabazitaxel, a Semisynthetic Taxane Active in Taxane-Resistant Tumors,” 2013; American Assn. for Cancer Research; Cancer Therapy: Preclinical, Vol. 19, No. 11, pp. 2973-2983).
Applicants Claims
	Applicant claims a method of treating cancer comprising administering a drug delivery system comprising PEGylated poly(alkyl cyanoacrylate)(PACA) nanoparticles (NPs) loaded with cabazitaxel (CBZ), or a pharmaceutically acceptable salt thereof, to a patient in need thereof, wherein the CBZ comprises 1-50 wt% of the NPs, provided that the drug delivery system does not comprise NP-stabilized microbubbles (MBs)(instant claim 1). Applicants have elected colon cancer for a species of cancer.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
          SCHMID teaches a process for preparation of targeting nanoparticles of a poly(alkyl cyanoacrylate) homopolymer or copolymer (see whole document, particularly the abstract, claims 1 & 33) including poly(ethylene glycol) to produce stealth nanoparticles (title, [0046] to [0050] & [0070] to [0088]). SCHMID further teaches that the nanoparticles include an active agent such as cabazitaxel ({0067], claims 30 & 34) in an amount of 1 to 75 wt. % ([0063])(instant claims 1 & 9). Additionally, the nanoparticles PEGylated poly(alkyl cyanoacrylate) nanoparticles taught by SCHMID are not seen to comprise NP-stabilized microbubbles as SCHMID does not teach the inclusion of the same.
	Regarding the uses, SCHMID teaches their nanoparticles and compositions thereof are for use in medicine, and particularly for drug delivery and imaging, said drug delivery for the treatment of cancer such as colorectal cancer ([0091]).
	SCHMID teaches that “Miniemulsion processes are known for the production of nanoparticles with average sizes typically in the range 1-1000 nm, most typically 50-500 nm […].” ([0009]). And that “As used herein, the term "miniemulsion" means a specific type of emulsion comprising stable droplets with typical mean sizes within the range 50 to 500 nm. The particle size is influenced by a number of factors, including the amount of surfactant present, the viscosity of the system as a whole 
	SCHMID teaches that their nanoparticles compositions are particularly useful for drug delivery and imaging, and specifically for treatment and/or diagnosis of cancer including colorectal cancer (i.e. colon cancer)([0091]).
	SCHMID teaches that “Any route of administration may be used to deliver the nanoparticles to the subject. Suitable administration routes include intramuscular injection, transdermal administration, inhalation, topical application, oral administration, rectal or vaginal administration, intratum[o]ral administration and parenteral administration (e.g. intravenous, peritoneal, intra-arterial or subcutaneous). The preferable route of administration is injection.” [emphasis added]([0092])(instant claims 5-6 & 13).
	SCHMID teaches that  “The processes of the invention allow, in a single step, the simultaneous polymerisation of the monomers, formation of the "stealth corona" and introduction of the targeting moiety onto the surface of the nanoparticles, which was not previously possible using the methods of the prior art. The result is the generation of nanoparticles which are able to remain relatively "invisible" to clearance systems within the body, thereby having enhanced circulation times, whilst possessing targeting properties which enhance their efficacy.” ([0080]).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SCHMID is that SCHMID does not expressly teach a specific embodiment of treating colon cancer, or that the cancer is a tumor in a vascular phase.
	Regarding treatment of colon cancer ([0091])(Applicants elected species), it clearly would have been prima facie obvious to treat colon cancer using the disclosed PEGylated poly(alkyl cyanoacrylate) nanoparticles.
	Regarding the limitation “wherein the cancer is a vascular cancer” (instant claim 8, Yordanov teaches poly(alkyl cyanoacrylate) nanoparticles were first prepared in 1979 (see whole document). And that “The adsorption of proteins on the nanoparticle surface of PEGylated nanoparticles is less pronounced leading to decreased uptake of the particles by the cells (for which reason PEGylated nanoparticles are frequently called “stealth” particles) of the reticuloendothelial system and increased circulation life-times in blood.” (p. 64, col. 2, 2nd paragraph).  And that: “The major proteins from blood plasma that have been found to interact with various PACA-based nanoparticles include albumin, fibrinogen, IgG, IgM, transferrin, complement factors and various apolipoproteins. The chemistry of the nanoparticle surface largely determines the pattern of this interaction. More hydrophilic surfaces attract fewer amount of proteins. Therefore, the interaction of PEGylated nanoparticles with proteins has been found to be diminished in 
	Yordanov further teaches that: “As described above, the uptake of nanocarriers by macrophages can be reduced by surface PEGylation. The PEGylated nanocarriers when administered intravenously have longer blood circulation half-times. On the other hand, most solid tumours have unique pathological characteristics that are not observed in normal tissues and organs, such as extensive angiogenesis and hyper-permeable vasculature (fenestrations in the walls of blood vessels) and nonfunctional lymphatic drainage that causes retention of macromolecules and nanoparticles in the tumor tissue. This is known as the enhanced permeability and retention (EPR) effect (Fig. 8). Drug-loaded nanocarriers therefore can penetrate through the leaky tumours vasculature, to accumulate and degrade in the tumour interstitium, releasing the loaded drug and creating its high local concentration.” [emphasis added](paragraph bridging pp. 67-68).

	Vrignaud et al. teaches preclinical activity of cabazitaxel in taxane resistant tumors (see whole document), and particularly that “Paclitaxel and docetaxel for the backbone of both first line and salvage chemotherapy regimens for patients with a wide variety of tumor types.” “However, the use of both paclitaxel and docetaxel is limited by the development of tumor resistance” (p. 2973, col. 2, lines 5-7 and 12-14). Vrignaud et al. teaches that new semisynthetic taxane drug species cabazitaxel “was identified using a 3-step screening process, assessing activity against microtubule stabilization, in vitro activity in resistant cell lines, and in vivo activity in tumor model in which docetaxel resistance hand been induced in vivo. This article describes the development and characterization of the in vivo-induced docetaxel-resistant tumor model, the mechanism of action of cabazitaxel on microtubules, and its preclinical evaluation in a wide range of taxane-sensitive and -resistant cell lines, both in vitro and in vivo.” (paragraph bridging pp. 2973-2974).
	Vrignaud et al. further teaches the Tumor Models include colon C51 and C38, as well as human tumor cell lines colon HT-29 (p. 2975, col. 1, §Tumor Models). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat colon cancer using PEGylated poly(alkyl cyanoacrylate) nanoparticles loaded with cabazitaxel, as suggested by SCHMID, and produce the instantly claimed invention to effectively treat colon cancer, particularly vascular cancer cells resistant to paclitaxel or docetaxel, as suggested by Vrignaud et al. and Yordanov.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention SCHMID clearly teaches to make and use PEGylated poly(alkyl prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claim(s) 1-5 and 7-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-32 of copending Application No. 17/484,725 (hereafter ‘725). Although the claims at issue are not identical, they are not patentably distinct from each other because they are within the scope of the instantly claim subject matter.
	Instant claim 1 is discussed above.
	Copending ‘725 claim 18 recites a method for treatment of cancer in a subject, the method comprising intracavitary administering to the subject a poly(alkyl cyanoacrylate) nanoparticle, the nanoparticle comprising a hydrophobic anti-cancer drug, and wherein the nanoparticle is administered to the subject in an amount sufficient to treat the cancer in the subject. Copending ’725 claim 19 recites the intracavitary administration is an intraperitoneal administration. Copending ’725 claim 25 recites the nanoparticle is PEGylated. Copending ‘725 claim 28 recites the hydrophobic anti-cancer drug is a taxane and claim 29 recites the taxane is cabazitaxel.
	The difference between the instantly rejected claims and the claims of copending ‘725 is that the claim of copending ‘725 do not expressly claim intracavitary administering (e.g. intraperitoneally administration) of the PEGylated (‘725, claim 25) poly (alkyl cyanoacrylate nanoparticles), however, other than instant claim 6, the instant claim are generic to intraperitoneally administration, and the claims of ‘725 clearly include colorectal carcinoma and colon cancer, among others.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘725 because the claims are directed to the same methods of using (i.e. treating cancer ) the same compositions of matter (i.e. PEGylated poly(alkyl cyanoacrylate) nanoparticles). The skilled artisan would have been motivated to modify the claims of copending ‘725 and produce the instantly rejected 
This is a provisional obviousness-type double patenting rejection.

	Claims 1-5 and 7-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-10, 12 and 14 of copending Application No. 16/366,596 (hereafter 596). Although the claims at issue are not identical, they are not patentably distinct from each other because they are within the scope of the instantly claim subject matter.
	Instant claim 1 is discussed above.
	Copending ‘596 a method for treatment of cancer in a subject, the method comprising intraperitoneally administering to the subject a poly (alkyl cyanoacrylate) nanoparticle, the nanoparticle comprising 5 to 20 wt% cabazitaxel based on the total weight of the nanoparticle and having a size of 10 to 500 nanometers, wherein the nanoparticle does not include a targeting moiety, and wherein the nanoparticle is administered to the subject in an amount sufficient to treat the cancer in the subject, wherein the cancer is peritoneal carcinomatosis originating from ovarian cancer, colorectal carcinoma, cervical cancer, breast cancer, colon cancer, or prostate cancer, or is pseudomyxoma peritonei, and wherein the poly(alkyl cyanoacrylate) comprises a cyanoacrylate having a 2-ethyl butyl (EBCA) alkyl chain.
	The difference between the instantly rejected claims and the claims of copending ‘596 is that the claim of copending ‘596 is specific to intraperitoneally 
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘596 because the claims are directed to the same methods of using (i.e. treating cancer ) the same compositions of matter (i.e. PEGylated poly(alkyl cyanoacrylate) nanoparticles). The skilled artisan would have been motivated to modify the claims of copending ‘596 and produce the instantly rejected claim because the instant claims embrace a broader scope of administration. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the compositions and methods of use are substantially identical.
This is a provisional obviousness-type double patenting rejection.

	Claim(s) 1-5 and 7-13 of this application is patentably indistinct from claims of Application Nos. ‘725 and ‘596. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Conclusion
	Claims 1-13 are pending and have been examined on the merits. Claim 3 is objected; Claims 4 and 10-12 are rejected under 35 U.S.C. 112(b); Claims 1-13 are rejected under 35 U.S.C. 103; and claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Application Nos. 17/484,725 and 16/366,596. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IVAN A GREENE/Examiner, Art Unit 1619              


/TIGABU KASSA/Primary Examiner, Art Unit 1619